                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
UNITED STATES DISTRICT COURT
                                                                                DATE FILED: 11/26/2019
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                                       ORDER
                    v.
                                                                  19 Cr. 333 (LGS)
 MICHAEL HOLLINGSWORTH,

                    Defendant.



                   WHEREAS, with the defendant’s consent, his guilty plea allocution was made

before a United States Magistrate Judge on November 21, 2019;

                   WHEREAS, a transcript of the allocution was made and thereafter was transmitted

to the District Court; and

                   WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.
                   It is further ORDERED that all pending deadlines and the conferences and the trial in
                   this case are CANCELLED.

                   New York, New York
     Dated:        November 26
                            __, 2019

                                                ________________________________________
                                                THE HONORABLE LORNA G. SCHOFIELD
                                                UNITED STATES DISTRICT JUDGE
                                                SOUTHERN DISTRICT OF NEW YORK
